Title: To Benjamin Franklin from Le Maire de Gimel, [28 June 1784]
From: Le Maire de Gimel, Jacques
To: Franklin, Benjamin



Vôtre Excellence.
[June 28, 1784]

Je sens combien je Vous fatigue par mes demandes réitérées, mais comme dans tous les tems Vous avez eu des bontés pour moi, j’espere que Vous Voudrez bien encore m’apostiller ce memoire, l’etourderie du copiste m’ayant rendu inutile celui que Vous eutes la bonté de m’apostiller le 30 Maÿ dernier. Le ministre nattend plus qu’après cela pour prononcer sur ce qui fait l’objet de mès desirs. Jattend de Vous cette grace Voulant repasser de suite En amérique. Jaurois eu L’honneur d’aller, moi

même Vous rendre mes devoirs sans une incommodité qui m’en empéche.
Je suis avec un profond Respect. Votre Excellence Votre tres humble et tres obeissant Serviteur./.

Col. Le Maire

 
Notation: Le Maire
